                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 CHRISTOPHER HARPER,                          :   Case No. 3:18-cv-218
                                              :
        Plaintiff,                            :   District Judge Thomas M. Rose
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 THE CITY OF TROTWOOD, et al.,                :
                                              :
        Defendants.                           :
                                              :


                                DECISION AND ENTRY


       The Court has conducted a review of the Report and Recommendations of United

States Magistrate Judge Sharon L. Ovington (Doc. #16), to whom this case was originally

referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been filed and

that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has expired,

this Court hereby ADOPTS said Report and Recommendations.

       It is therefore ORDERED that:

              1.      The Report and Recommendations filed on July 22,
                      2019 (Doc. #16) is ADOPTED in full;

              2.      Plaintiff’s Complaint is DISMISSED without prejudice;
                      and

              3.      The case is terminated on the docket of this Court.

       IT IS SO ORDERED.

       August 7, 2019                                            *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                             United States District Judge
